Name: 78/706/EEC: Commission Decision of 27 July 1978 on certain administrative procedures for the operation of the European Social Fund
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-30

 Avis juridique important|31978D070678/706/EEC: Commission Decision of 27 July 1978 on certain administrative procedures for the operation of the European Social Fund Official Journal L 238 , 30/08/1978 P. 0020 - 0021 Greek special edition: Chapter 05 Volume 3 P. 0029 ****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO L 337 , 27 . 12 . 1977 , P . 1 . ( 3 ) OJ NO L 355 , 2 . 12 . 1973 , P . 68 . COMMISSION DECISION OF 27 JULY 1978 ON CERTAIN ADMINISTRATIVE PROCEDURES FOR THE OPERATION OF THE EUROPEAN SOCIAL FUND ( 78/706/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2396/71 OF 8 NOVEMBER 1971 IMPLEMENTING THE COUNCIL DECISION OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 2893/77 ( 2 ), AND IN PARTICULAR ARTICLE 13 THEREOF , HAVING REGARD TO THE OPINION OF THE EUROPEAN SOCIAL FUND COMMITTEE , WHEREAS , IN ORDER THAT THE EXAMINATION OF APPLICATIONS FOR ASSISTANCE MAY BE CARRIED OUT EFFICIENTLY , THE COMMISSION MUST GIVE THE MEMBER STATES AND MEMBERS OF THE EUROPEAN SOCIAL FUND COMMITTEE SUFFICIENT NOTICE OF THE DATES OF THE MEETINGS OF THE COMMITTEE AT WHICH APPLICATIONS FOR ASSISTANCE ARE TO BE CONSIDERED ; WHEREAS , BEFORE TAKING A DECISION ON APPLICATIONS FOR ASSISTANCE , THE COMMISSION MAY REQUIRE ADDITIONAL INFORMATION FROM MEMBER STATES FOR THE EXAMINATION OF THE APPLICATIONS , AND THEREFORE TIME LIMITS SHOULD BE SET ; WHEREAS , FOR THE EFFICIENT ADMINISTRATION OF THE FUND , ANY FAILURE TO KEEP TO THESE TIME LIMITS SHOULD INVOLVE THE WITHDRAWAL OF THE RELEVANT APPLICATIONS ; WHEREAS THE DATE OF COMPLETION OF THE OPERATIONS SHOULD BE SPECIFIED IN THE APPROVAL DECISION ; WHEREAS ANY DELAY IN CARRYING OUT THE OPERATIONS SHOULD BE NOTIFIED TO THE COMMISSION ; WHEREAS , ON COMPLETION OF THE OPERATIONS , SUFFICIENT TIME MUST BE ALLOWED FOR MEMBER STATES TO SUBMIT THEIR REQUESTS FOR PAYMENT ; WHEREAS , IN ORDER TO ASSESS HOW EFFECTIVE THE ASSISTANCE IS , IT IS ESSENTIAL THAT MEMBER STATES FORWARD TO THE COMMISSION A REPORT ON THE IMPLEMENTATION OF THE OPERATIONS ; WHEREAS , FOLLOWING THE AMENDMENT OF REGULATION ( EEC ) NO 2396/71 BY REGULATION ( EEC ) NO 2893/77 , A PROCEDURE FOR THE SUBMISSION OF APPLICATIONS FOR ASSISTANCE WAS INTRODUCED WHICH REQUIRES THE REPEAL OF COMMISSION DECISION 73/434/EEC OF 28 NOVEMBER 1973 ON THE SUBMISSION OF APPLICATIONS FOR ASSISTANCE FROM THE EUROPEAN SOCIAL FUND ( 3 ), HAS ADOPTED THIS DECISION : ARTICLE 1 BEFORE 1 OCTOBER EACH YEAR , THE COMMISSION SHALL INFORM MEMBER STATES AND MEMBERS OF THE EUROPEAN SOCIAL FUND COMMITTEE OF THE DATES OF THE COMMITTEE MEETINGS IN THE FOLLOWING YEAR AT WHICH THE APPLICATIONS FOR ASSISTANCE FROM THE EUROPEAN SOCIAL FUND WILL BE CONSIDERED . ARTICLE 2 IF THE COMMISSION CONSIDERS THAT ADDITIONAL INFORMATION IS REQUIRED FOR THE EXAMINATION OF AN APPLICATION FOR ASSISTANCE , IT SHALL FORWARD A REQUEST IN WRITING TO THE MEMBER STATE IN QUESTION AND SET A TIME LIMIT FOR RECEIPT OF THE REPLY . IF THE MEMBER STATE FAILS TO FURNISH THE INFORMATION REQUESTED IN WRITING WITHIN THE TIME LIMIT SET BY THE COMMISSION , THE APPLICATION FOR ASSISTANCE SHALL BE DEEMED TO HAVE BEEN WITHDRAWN . ARTICLE 3 1 . ON THE BASIS OF THE INFORMATION PROVIDED BY THE MEMBER STATE CONCERNED , THE COMMISSION SHALL DETERMINE , IN THE APPROVAL DECISION , THE COMPLETION DATE FOR THE OPERATIONS ; IN THE CASE OF MULTIANNUAL OPERATIONS , THE COMMISSION SHALL GIVE THE BREAKDOWN OF THE AMOUNTS OF ASSISTANCE BY INSTALMENT AND SHALL SPECIFY , FOR INFORMATION PURPOSES , THE PERIOD COVERED BY EACH INSTALMENT . 2 . IF THE IMPLEMENTATION OF THE OPERATIONS IS DELAYED , THE MEMBER STATE SHALL INFORM THE COMMISSION THEREOF AS SOON AS POSSIBLE . WHERE THE OPERATIONS ARE OF SPECIFIC INTENT AND LIMITED DURATION , THE COMMISSION MAY AMEND THE COMPLETION DATE FOR THE OPERATIONS LAID DOWN IN THE APPROVAL . 3 . IN THE CASE OF MULTIANNUAL OPERATIONS APPROVED BEFORE THE DATE OF NOTIFICATION OF THIS DECISION , FOR THOSE PARTS RELATING TO THE 1977 AND SUBSEQUENT FINANCIAL YEARS , THE COMPLETION DATES FOR THE OPERATIONS AND THE AMOUNTS OF ASSISTANCE IN RESPECT OF EACH INSTALMENT SHALL BE THE LATEST COMMUNICATED TO THE COMMISSION BY THE MEMBER STATES BEFORE THE DATE OF NOTIFICATION OF THIS DECISION . ARTICLE 4 1 . MEMBER STATES SHALL SUBMIT THEIR REQUESTS FOR PAYMENT WITHIN 18 MONTHS FOLLOWING THE DATE OF COMPLETION OF OPERATIONS . 2 . FOR APPROVALS ISSUED BEFORE THE DATE OF NOTIFICATION OF THIS DECISION , PARAGRAPH 1 SHALL NOT HAVE THE EFFECT OF REDUCING THE TIME ALLOWED TO MEMBER STATES TO LESS THAN 12 MONTHS FROM THE DATE OF NOTIFICATION OF THIS DECISION . ARTICLE 5 ON THE BASIS OF AN OUTLINE PREPARED BY THE COMMISSION AND FORWARDED TO THE MEMBER STATES BEFORE 1 JANUARY , MEMBER STATES SHALL FORWARD TO THE COMMISSION NOT LATER THAN 31 MARCH OF THE SAME YEAR A SUMMARY REPORT OF THE RESULTS OF OPERATIONS CARRIED OUT WITH ASSISTANCE FROM THE EUROPEAN SOCIAL FUND IN THE PREVIOUS FINANCIAL YEAR . ARTICLE 6 DECISION 73/434/EEC IS HEREBY REPEALED . ARTICLE 7 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 JULY 1978 . FOR THE COMMISSION HENK VREDELING VICE-PRESIDENT